Citation Nr: 0519333	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-23 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 2, 1991, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to January 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an effective date of 
September 6, 1991, for the grant of service connection for 
PTSD.  The case was remanded by the Board in July 2000.  In 
January 2001, the RO assigned an effective date of January 2, 
1991 for the grant of service connection for PTSD.  A 
February 2003 Board decision was vacated and remanded by a 
United States Court of Appeals for Veterans Claims (Court) 
order, dated July 2003.  Subsequently, an August 2004 Board 
decision remanded this case for further development.  That 
development having been completed, this claim now returns 
again before the Board.


FINDINGS OF FACT

1.  VA outpatient treatment records show that the veteran was 
first diagnosed as having PTSD on January 2, 1991.

2. The veteran submitted his original claim for service 
connection for PTSD in November 1991.

3. In January 2001, the RO assigned an effective date of 
January 2, 1991 for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 2, 
1991, for the grant of service-connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a statement of the case 
dated June 1996, supplemental statements of the case dated 
June 1997, March 1998, May 1998, October 2002, and May 2005, 
and a VCAA letter dated October 2002.   These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Background

The veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  The 
veteran specifically contends that he should be granted 
service connection from either shortly after his separation 
from service, as he feels he was diagnosed with PTSD in 
service, or from October 21, 1981, because the veteran was 
hospitalized on October 21, 1982 at a VA facility, for 
alcohol dependence and schizophrenia, which the veteran 
maintains are symptoms of the veteran's PTSD. 

Of note are the veteran's service medical records, which show 
the veteran was hospitalized in November 1965 in service in 
an "acute anxiety state".  Impression was of recent 
personality clashes in his unit and diagnosis was of gross 
stress reaction.  Veteran was again hospitalized briefly in 
December 1965 for an acute anxiety reaction.  The rest of the 
veteran's service medical records are negative for any 
psychiatric condition.

The veteran first claimed service connection for a 
psychiatric disorder in his original claim for compensation 
benefits in October 1968.  Service connection was denied by 
the RO in a December 1968 rating decision.  The veteran did 
not file a timely appeal this decision and the decision 
became final.  38 U.S.C.A. § 7105.  

The veteran was denied service connection for schizophrenia 
in an April 1971 RO decision.  The veteran timely appealed 
this decision, but service connection for a psychiatric 
disorder was denied by the Board in a June 1972 decision.  
This decision is also final.  38 U.S.C.A. § 7104 (West 1991).  

Service connection for a psychiatric disorder was most 
recently in July 1990.  The veteran did not file a timely 
appeal and the decision became final.  38 U.S.C.A. § 7105.  
These decisions did not involve a claim specifically for 
PTSD.

Received at the RO on November 15, 1991, was the veteran's 
original claim for service connection for PTSD.  This request 
was accompanied by a report of hospitalization at a VA 
facility.  This showed that the veteran had been admitted to 
the hospital on September 6, 1991, for treatment of various 
disabilities, including PTSD.

Service connection for PTSD was granted by the Board in a 
December 1995 decision, based on a de novo review of the 
record.  In a February 1996 rating decision, the RO 
effectuated the grant and assigned an effective date of 
September 6, 1991.  During the course of this appeal, the 
veteran was granted an effective date of January 2, 1991, 
based on the fact that this was the earliest date at which 
the veteran was given a diagnosis of PTSD.  At that time, the 
veteran was seen at a VA outpatient treatment clinic with a 
diagnosis of PTSD.  The veteran continues to disagree with 
the effective date assigned.

The veteran's post service medical records show that the 
veteran was treated at VA facilities from 1968 to 1990 for 
various disorders, including psychiatric disorders. The 
psychiatric disorders were variously diagnosed to include an 
anxiety neurosis with depression and schizophrenia.  In 1989 
and 1990, he was treated for schizophrenia and insomnia.  
PTSD was not diagnosed during this time.  As noted above, the 
first clinical evidence of PTSD was on January 2, 1991 when 
the veteran was seen at a VA outpatient clinic with a 
diagnosis of PTSD.  Subsequently he has continued to receive 
treatment for this disorder.

A letter from a clinical psychologist, dated March 1997, 
indicates that the veteran was well known to her, through 
previous treatment at a VA facility in 1990, at which time 
she indicated that the veteran had presented with 
symptomatology of PTSD.  That psychologist indicated that, 
upon reviewing the veteran's service medical records, she 
felt it was quite likely that the veteran's PTSD dated back 
to service.  A letter from a now private physician, dated 
March 1997, indicates that he treated the veteran at a VA 
facility in April 1996 for PTSD, and that he felt at that 
time it was evidence that the veteran had been having PTSD 
symptomatology since 1965.

In March 1998 a hearing was held at the RO.  At that time the 
veteran indicated that he was treated during and following 
service for psychiatric problems.  He stated that he filed a 
claim for service connection for a psychiatric disorder based 
on combat shortly after his release from active duty.

A September 2000 statement from a VA PTSD program director 
indicated that the veteran had been diagnosed with and 
treated for PTSD at his facility from July to October 1997.  
The doctor indicated that, on reviewing the veteran's 
symptoms, he felt they were due to service in Vietnam.

A December 2001 statement from the veteran's private 
physician indicated that he had seen the veteran for PTSD, 
and the current diagnosis of PTSD was consistent with the 
diagnosis of acute anxiety reaction noted during service in 
November 1965.

Analysis

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400, (a), (b).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).

The veteran's physician indicated that the inservice 
diagnosis of an acute anxiety reaction was consistent with 
the diagnosis of PTSD.  However, the medical records 
pertaining to treatment subsequent to April 11, 1980, show no 
diagnosis of PTSD through 1990.  In fact, his psychiatric 
symptoms were diagnosed as schizophrenia in 1989 and 1990.  
PTSD was not initially diagnosed until January 2, 1991.  
Therefore, the evidence does not show that the veteran 
satisfied the eligibility requirements required for 
consideration under 38 C.F.R. § 3.114.

As noted above, the veteran's claim for service connection 
for PTSD was received in November 1991.  The RO initially 
accepted a report of hospitalization that began on September 
6, 1991, which first showed a firm diagnosis of PTSD, as an 
informal claim for service connection.  It was then found 
that the veteran had been diagnosed with PTSD in a report of 
VA outpatient treatment that was dated on January 2, 1991, 
which the RO construed as an informal claim.  The effective 
date was therefore, assigned from that date.  The evidence 
does not provide a basis for an effective date prior to 
January 2, 1991, the date of the informal claim.  While the 
veteran has submitted numerous statements from private 
physicians indicating that they believe the veteran had PTSD 
symptoms prior to January 2, 1991, there is simply no 
evidence of record indicating that the veteran had a 
confirmed diagnosis of PTSD prior to January 2, 1991.  There 
is no evidence of an informal claim for service connection 
for PTSD prior to January 2, 1991.  The veteran has been 
granted service connection for PTSD earlier than his date of 
claim, the earliest date that he was given a diagnosis of 
PTSD, and there is simply no legal basis under which he can 
be granted any earlier effective date.  Shields v. Brown, 
8 Vet. App. 346, 351-52 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As to the veteran's claim that his effective dated should be 
October 21, 1981, one year prior to the veteran's 
hospitalization at a VA facility for alcohol dependence and 
paranoid schizophrenia, the Board again notes that, while the 
veteran maintains these diagnoses were symptomatology of 
PTSD, the veteran did not receive a diagnosis of PTSD until 
January 2, 1991, thus it would be impossible to presume this 
hospitalization report as an informal claim for PTSD.  
Furthermore, although 38 C.F.R. § 3.157 does allow a report 
of VA outpatient treatment to be considered the date of 
receipt of a claim, this regulation clearly applies only to 
claims for increase or claims to reopen, which is not the 
issue here.  Furthermore, the Board notes that no formal 
application was received for either alcohol dependence or 
schizophrenia within a year of his hospitalization for those 
disabilities.  See 38 C.F.R. § 3.155.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective dated prior to January 2, 1991, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


